                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    LARRY BELL
                             Petitioner,
                 v.                                        CIVIL ACTION NO. 99-1985
    DAVID H. LARKINS, et al.
                             Respondents.

                                                   ORDER

          AND NOW, this 3rd day of January 2019, this case having been reassigned from the

docket of the Honorable Louis Bechtle, and upon consideration of Petitioner’s Motion for Relief

from Judgment Pursuant to Federal Rules of Civil Procedure 60(b)(5) and (6) [Doc. No. 39], and

for the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED that

the Motion is DENIED. There is no probable cause to issue a certificate of appealability.1

          It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe

                                                       ________________________
                                                       CYNTHIA M. RUFE, J.




1
    Slack v. McDaniel, 529 U.S. 473, 484 (2000).
